Citation Nr: 0913238	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to March 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2006, a statement of the 
case was issued in June 2007, and a substantive appeal was 
received in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his substantive appeal (VA Form 9) submitted in June 2007, 
the Veteran requested a Board hearing in Denver, Colorado 
(Travel Board hearing); however, no such hearing was 
scheduled.  

Documentation received in February 2009, from the Veteran's 
representative, requests a Travel Board hearing or 
videoconference Board hearing to be held in Denver, Colorado.  
Thus, the RO should contact the Veteran and determine whether 
he desires a Travel Board hearing or videoconference Board 
hearing, and schedule such Board hearing at the Denver RO.  

Accordingly, the case is REMANDED for the following actions:

The RO should contact the Veteran to 
determine whether he desires a Travel 
Board hearing or videoconference Board 
hearing, and schedule the Veteran for 
such hearing in Denver, Colorado.  Once 
the hearing is conducted, or in the event 
the Veteran cancels his hearing request 
or otherwise fails to report, the case 
should be returned to the Board. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




